Citation Nr: 0212456	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for the purposes of awarding DIC.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant, her son, her daughter, and four friends.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
October 1960.  He died on May [redacted], 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC, 
which denied the appellant's application to reopen her claim 
for DIC, which had been denied previously on the basis that 
she was not the surviving spouse of the veteran, because no 
new and material evidence had been submitted to reopen the 
claim.

A hearing was held on May 21, 2002, in Washington, DC, before 
Bettina S. Callaway, a member of the Board who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2000) and who is rendering 
the determination in this case.


FINDINGS OF FACT

1.  In a final July 1996 rating decision, the RO denied the 
claim for DIC on the basis that the appellant was not the 
surviving spouse of the veteran.

2.  Presuming its credibility for the purposes of reopening 
the claim, evidence submitted since the final July 1996 
rating decision bears directly and substantially upon the 
specific matter under consideration and contributes to a more 
complete record upon which the claim can be evaluated.

3.  The appellant and the veteran were married on July [redacted], 
1955.

4.  The appellant's marriage to the veteran terminated in 
divorce on February [redacted], 1972.

5.  The appellant knew in 1972 that her legal marriage to the 
veteran terminated in divorce.

6.  The District of Columbia, the jurisdiction in which the 
veteran and the appellant both resided until the veteran 
moved in 1973 to another jurisdiction, recognizes common law 
marriages.

7.  Maryland, the jurisdiction to which the veteran moved in 
1973 and where he lived up until his death in May 1976, does 
not recognize common law marriages.

8.  At any time subsequent to their divorce in February 1972, 
there was no express mutual agreement between the appellant 
and the veteran to be husband and wife.

9.  Subsequent to their divorce in February 1972, the 
appellant did not continuously cohabitate with the veteran up 
until the veteran's death in May 1976.

10.  No common law marriage existed between the appellant and 
the veteran subsequent to their divorce in February 1972.

11.  The appellant was not the spouse of the veteran at the 
time of the veteran's death.

CONCLUSION OF LAW

1.  Evidence received since a final July 1996 rating decision 
denying DIC on the basis that the appellant was not the 
surviving spouse of the veteran is new and material, and the 
appellant's claim for DIC is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).

2.  The appellant is not the surviving spouse of the veteran 
for the purposes of awarding DIC.  38 U.S.C.A. §§ 101(3), 
1310 (West 1991); 38 C.F.R. §§ 3.1(j), 3.52, 3.53 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran served on active duty from January 1955 to 
October 1960.  A Marriage License shows that he married the 
appellant in the District of Columbia on July [redacted], 1955.  Birth 
certificates show that the veteran and the appellant had five 
children, G.T.L., born in 1954; M.R.L., born in 1955; G.O.L., 
born in 1956; K.O.L., born in 1959, and Y.L.L., born in 1965.

Service medical records show that the veteran listed an aunt, 
M.T., as his next of kin on Reports of Medical Examination 
dated in January 1955, before his marriage to the appellant, 
and in October 1958, after his marriage to the appellant.  He 
listed the appellant as his next of kin on a Report of 
Medical Examination dated in October 1960.  The veteran 
reported his address as being on [redacted] on all these 
reports.  He indicated that his aunt and the appellant lived 
at the same address.
In March 1963, the RO received from the veteran VA Form 686c, 
Declaration of Marital Status, in conjunction with a claim 
for VA outpatient dental benefits.  On the form, the veteran 
indicated that he was not living with the appellant, his 
present spouse, and that the reason was a "voluntary 
separation - April 30, 1960."  He provided an address 
different from his own for the appellant, and he indicated 
that the children were living with their mother, the 
appellant.  The veteran reported the [redacted] address 
as his home address.

In March 1966, the veteran submitted his original claim for 
VA compensation benefits, claiming among other things 
residuals of a head injury in service. On the application 
form, he reported his home address as the [redacted]
address.  He indicated that he had married the appellant on 
July 1, 1955, and he did not indicate that this marriage had 
been terminated in the boxes provided for that purpose.  He 
indicated that his mother was deceased, and he listed his 
aunt, M.T., as his nearest relative and reported that she 
lived at the same address as he on [redacted].  He 
reported that the four oldest children were in the custody of 
their mother but did not provide an address for them.

Medical evidence in connection with the veteran's claim 
showed that he had been diagnosed with meningioma which is a 
benign, slow-growing tumor of the meninges, the three 
membranes that envelop the brain and spinal cord.  Dorland's 
Illustrated Medical Dictionary 1010 (28th ed. 1994).  
Specifically, a report from George Washington University 
Hospital showed that the veteran was hospitalized there from 
September to October 1965 where he underwent a surgical 
procedure, specifically, ligation of left external carotid 
artery and left fronto-temporal craniotomy.  The report 
showed that, while the veteran had a general satisfactory 
convalescence, he had partial aphasia, difficulty with 
ideation, impairment of judgment and memory, and 
irritability.  In addition, there was residual right 
hemiparesis.  The doctor expressed the opinion that the 
veteran was permanently disabled for return to his 
occupation.
In June 1966, the veteran underwent a VA neurological 
examination.  The doctor noted that there was no disturbance 
of station or gait; all movements of the extremities could be 
performed and there was no weakness against resistance and no 
muscular atrophy.  There was no gross impairment of vision or 
hearing.  There was slight right facial weakness.  The doctor 
noted that the veteran was mentally competent, although there 
was evidence of mild mental deterioration as thinking seem to 
be slow.  He had come to the examination unaccompanied, 
traveling by taxi.  The veteran reported that he was 
separated from his wife and was living at the residence of 
his aunt.

Correspondence between the veteran and the RO in August and 
September 1966 showed the veteran's home address as the 
[redacted] address.  A letter, dated in September 1966, 
from the veteran's private physician to the RO showed the 
veteran's home address as the [redacted] address.  On VA 
Form 21-527, Income -- Net Worth and Employment Statement, 
received by the RO in October 1966, the veteran reported his 
address as the [redacted] address.  He also checked a 
box on this form indicating that his marital status was 
"separated".  He listed the appellant in a box requesting 
the "maiden name of wife".  Correspondence between the 
veteran and the RO throughout the remainder of 1966 showed 
the veteran's home address as the [redacted] address.

Service connection for the veteran's disability was initially 
denied in October 1966.  The RO granted non-service-connected 
pension benefits in November 1966.  However, in April 1967, 
after further development of the evidence, the RO awarded 
service connection for meningioma, left cerebral, 
postoperative left frontal-temporal craniotomy, and ligation 
of the left external carotid artery, and assigned a 100 
percent rating for this disability.

In May 1967, the RO received a claim from the appellant for 
an apportionment of the veteran's compensation award for the 
support of the children.  She stated that she and the veteran 
were separated and listed a different address, "[redacted]", 
from that of the veteran as her home address.  In June 1967, 
the veteran submitted a statement contesting the appellant's 
claim for an apportionment, contending that it would work an 
undue hardship on him.  He indicated his address as the 
[redacted] address.  In September 1967, the veteran 
mailed medical evidence to the RO which is still in the 
envelope which reflected the [redacted] address as the 
veteran's return address.  The medical evidence indicated 
that the veteran had been hospitalized again at George 
Washington hospital from March to May 1967 and had undergone 
a second operation.  In October 1967, the RO awarded the 
appellant an apportionment of the veteran's compensation in 
the amount of $94.00 per month.

A birth certificate submitted in November 1967 for the 
youngest child, Y.Y.L., showed that this child was born on 
May [redacted], 1965, and showed that the veteran and the appellant 
were the parents of the child.  The birth certificate showed 
an address on "[redacted]" for the appellant at the time of 
the child's birth, but no address was shown for the veteran.

In March 1969, the RO received a statement from the appellant 
requesting an increase in the apportioned amount that she 
received from the veteran's compensation.  The letter showed 
her home address as the one on [redacted].  In April 1969, 
the RO received a statement from the veteran requesting that 
his benefits be apportioned so that his wife, the appellant, 
would receive $204.00 for the support of his children.  He 
stated that this would not work an undue hardship on him.  
The statement received from the veteran reflected his home 
address as the [redacted] address.  The RO granted the 
apportionment in May 1969.

In June 1969, the RO received a statement from the veteran 
requesting that the apportionment be reconsidered as it was 
now working an undue hardship on him.  In another statement 
from the veteran, received by the RO in July 1969, he 
confirmed that he and his wife were estranged.  He stated 
that he paid part of his wife's bills.  The appellant 
indicated in statements submitted in July and August 1969 
that the veteran seldom helped her financially and that he 
had contributed nothing to her support, other than the 
apportionment, for the last year.  In August 1969, the RO 
denied the veteran's request and continued the apportionment 
at $204.00 per month.

In January 1970, the RO received the report of a VA 
examination for Housebound Status or the Need for Regular Aid 
and Attendance.  The examiner reported that the veteran had 
poor mentation, difficult speech, was paralyzed on the right, 
was blind in the left eye and had poor vision in the right 
eye.  The examiner stated that the veteran needed assistance 
in all personal care activities and that he required a 
wheelchair, cane, and walker to assist with walking.  The 
doctor indicated that the veteran could leave the house with 
an attendant.

In February 1970, the RO granted the veteran's claim for 
special monthly compensation based on the need for aid and 
attendance.  Later that month, the RO received a letter from 
the veteran with a document giving power of attorney to his 
aunt, M.T., whose address was the same as the veteran's -- 
the [redacted] address.  In the letter, the veteran 
requested that his VA checks be made payable to his aunt 
because he had difficulty walking due to his physical 
handicap.  VA Form 21-6798, Disability Award, indicates that 
the RO informed the veteran that VA could not make the checks 
payable to his aunt but that his aunt could cash the checks 
for him if he endorsed them

In March 1972, the RO received a letter from the veteran's 
aunt with a copy of the Final Judgment of divorce of the 
veteran and the appellant, dated in February 1972. The 
veteran was the plaintiff in the divorce action, and that 
appellant was the defendant.  It was noted in the Final 
Judgment that the veteran and the appellant had voluntarily 
separated in March 1962 and from that date until the present 
time had lived separate and apart without interruption and 
without cohabitation.  It was indicated that four children 
were born of the marriage and that all were in the custody of 
the defendant; the Final Judgment did not mention the fifth 
child who was born in 1965 after the period of voluntary 
separation had begun.  The Superior Court for the District of 
Columbia held that the veteran was entitled to an absolute 
divorce from the defendant on the grounds of voluntary 
separation for one year, without cohabitation.

In April 1972, the RO received VA Form 21-686c, Declaration 
of Marital Status, from the veteran on which he indicated 
that his marriage to the appellant had terminated in divorce 
on February [redacted], 1972.  He reported his address as the [redacted] 
[redacted] address and the appellant's as the [redacted] address. 
He indicated that the younger four children lived with 
appellant and that the eldest child lived with a grandmother.

In May 1972, the RO wrote to the veteran and the appellant 
informing them that, because of their recent divorce, the RO 
was required to adjudicate an apportionment to the appellant 
as custodian of the veteran's children.  It asked the veteran 
and appellant to submit information about their finances.  In 
October 1972, the appellant replied, requesting an increase 
in the apportionment that she had been receiving.  She 
reported her address as the [redacted] address.  In November 
1972, the RO reduced the apportionment to the appellant to 
$100.00 per month.

In November 1972, the RO received a letter from D.G. 
indicating that the veteran had changed his power of attorney 
from his aunt, M.T., to D.G.  A document from the veteran 
giving a general power of attorney to D.G. accompanied the 
letter.  The document showed that D.G.'s address was on 
[redacted] but at a different house number from the 
veteran's [redacted] address with his aunt.  No address 
was indicated on the document for the veteran.

In June 1973, the RO received a letter from D.G. indicating 
that the veteran's address had changed to an address in 
[redacted], Maryland.  She also indicated that the veteran was 
making his home with her and that she was his cousin and held 
his power of attorney, for which she had already provided 
documentation.

In September 1974, D.G. completed an application on the 
veteran's behalf for automobile or other conveyance and 
adaptive equipment.  The veteran's address was indicated as 
being the [redacted], Maryland, address.

A VA hospital report for a period from September to October 
1974 showed that the veteran was ambulatory one to two weeks 
prior to admission, then developed headaches and vomiting and 
became lethargic.  The report recorded the history of the 
surgeries the veteran had undergone in 1965 and 1967.  It 
also showed that he had undergone a third craniotomy in 1969.  
The report indicated that the veteran's "sister" stated 
that the veteran had been doing poorly prior to admission, 
although on reports of medical history completed by the 
veteran in service, he did not indicate that he had any 
brothers or sisters.  On examination, he was lethargic, 
aphasic, and right hemiplegic.  Surgery was performed during 
this admission during which a mass was discovered which was 
determined to be metastatic meningioma. 

A VA hospital report for a period from August to September 
1975 showed that the veteran was again accompanied to the 
hospital by his "sister" who reported that three weeks 
prior to admission the veteran had become confused, could not 
bathe or feed himself and was lethargic and refused to walk.  
On examination, there was right hemiparesis, upper extremity 
greater than lower; mild aphasia; and left eye ptosis.  The 
veteran was disoriented to date and slightly to place.  EMI 
scan suggested a massive recurrence of the tumor.  Surgery 
was not likely to alter the clinical picture and was 
postponed.

A September 1975 VA examination for aid and attendance 
reflected that the veteran could not perform fine movements 
with his right hand, such as feeding himself or performing 
other needs of nature.  His right lower extremity could be 
used in walking but only with assistance.  He was blind in 
the left eye.

A VA hospital report for the period from October to November 
1975 showed that the veteran had been brought to Prince 
George's Hospital for respiratory depression, secondary to 
analgesic use, and was subsequently transferred to the VA 
hospital.  The veteran had recurrent pain and used 
medications including Darvon, Valium, and Codeine.  He had 
become markedly lethargic prior to being taken to the 
hospital.  He was treated for the respiratory depression with 
slow improvement in his respiration.

In a March 1976 rating decision, the RO granted additional 
aid and attendance benefits and automobile benefits for the 
veteran.

In May 1976, the RO received a death certificate showing that 
the veteran died on May [redacted], 1976, from meningioma/respiratory 
failure.  He died at the VA hospital, after having been 
admitted on May 3, 1976.  His address was shown as the 
[redacted], Maryland, address.

In June 1976, the RO received VA Form 21-530, Application for 
Burial Benefits, from the veteran's eldest child, his 
daughter, G.T.L.  A copy of the funeral bill was also 
received and this had been signed by D.G., the veteran's 
cousin who held his power of attorney.  The veteran's 
daughter indicated on the form that the funeral bills had not 
been paid in full, and therefore, when this claim was granted 
in October 1976, VA made payment of the amount VA could cover 
for burial expenses to the funeral home.

In September 1976, the RO received VA Form 21-534, 
Application for DIC or Death Pension by Widow or Child from 
the appellant.  On the form, the appellant checked a box 
indicating that the relationship of the claimant to the 
veteran was that of "child" rather than widow.  She 
indicated that her marriage to the veteran had terminated in 
divorce in February 1972.  Under "Information Relating to 
Marriage", the appellant indicated that the reason for the 
separation was "Divorce - Domestic brutality on his part."  
She also indicated that she had not lived continuously with 
the veteran from the date of marriage to the date of death.  
She listed the names and birthdates of the five children and 
indicated that the child born in 1956 was attending school 
regularly and that the children were receiving Chapter 35 
education benefits.  Her address was now on [redacted].

In a September 1976 rating decision, the RO established 
service connection for the cause of the veteran's death.  It 
awarded DIC benefits and Chapter 35 benefits to the eligible 
children of the veteran.  An award letter was sent to the 
appellant, as custodian of the veteran's children.  Forms and 
correspondence in the claims file show that through the years 
DIC and VA education benefits were paid for the veteran's 
eligible children based on his service-connected cause of 
death.  In August 1977, the appellant's address changed to an 
address on [redacted], and in November 1983, to an address 
on [redacted].

In May 1994, the RO received from the appellant VA Form 
21-534, Application for DIC or Death Pension by Surviving 
Spouse or Child.  On the form, she indicated that the 
relationship between the veteran and the claimant was that of 
"surviving spouse" rather than child.  She also indicted 
that she had remarried in 1979 and that that marriage had 
ended in divorce in 1993.  The RO sent the appellant a letter 
in May 1994 stating that at that time there was a great 
number of claims and that action on the appellant's claim may 
be delayed.

In June 1996, the RO received another VA Form 21-534, 
Application for DIC or Death Pension by Surviving Spouse or 
Child from the appellant.  On this form, the appellant 
indicated that her marriage to the veteran was terminated by 
death on May [redacted], 1976, and she did not list her second 
marriage.  In July 1996, the RO notified the appellant that 
it had denied her claim for DIC as the surviving spouse of 
the veteran because she could not be considered his surviving 
spouse because she and the veteran were not legally married 
at the time of his death.

In February 1997, the RO received a notice of disagreement 
with its July 1996 decision from the appellant.  She 
submitted a statement which she called a "supporting letter 
from our children" which was a typewritten letter in which 
the author referred to the veteran as "my father" but which 
was signed by the appellant.  The author of the letter 
indicated that not only was the veteran sick during the 
divorce proceeding but also he was subjected to duress from 
his aunt and his cousin, D.G., the person to whom he had 
given a general power of attorney in November 1972.  The 
author of the letter stated that the veteran had gone to live 
with D.G. around 1971, and that this was when all his visits, 
including overnight visits, to the appellant and the children 
stopped.  She indicated that D.G. benefited financially from 
having the veteran live with her because it meant extra 
income for her family.  She stated that her father was 
physically impaired and semi-paralyzed in his right arm and 
right leg and that he had impaired vision, a severe speech 
impediment, and loss of memory.  She stated that when visited 
him in the hospital on one occasion he did not recognize who 
she was.

A statement of the case was issued in November 1997, but the 
appellant did not perfect her appeal to the Board by filing a 
substantive appeal, and consequently, the RO's July 1996 
decision on her claim became final.  38 U.S.C.A. § 7105(d)(3) 
(West 1991).

In November 1999, the RO received an application from the 
appellant to reopen her claim for DIC benefits.  She 
indicated that she felt she was entitled to benefits in 
accordance with 38 C.F.R. § 3.205(a)(6), (7).  In support of 
her claim, the appellant submitted a certified copy of a 
divorce decree from her second husband showing that they were 
divorced in May 1986.  She also submitted numerous lay 
statements in support of her claim including the following:

(1) the statement of her son, G.O.L., who contended that, 
although his parents' marriage dissolved in 1972, the veteran 
"remained in my home until the very end[] in 1976";

(2) a letter from C.D., a friend of the veteran and the 
appellant who stated that she had visited them at their home 
on [redacted] for a birthday luncheon for their son and she 
was introduced to the veteran who was referred to as the 
appellant's husband;

(3) a letter from E.W., a friend of the appellant who stated 
she was invited to a graduation party for the appellant's son 
in 1973 where she saw the appellant, "her husband and 
children as a family"

(4) a letter from M.D., who stated that the veteran and the 
appellant lived at the [redacted] address and were known in 
the neighborhood as husband and wife; M.D. also stated that 
she lived in the same home with the appellant and the veteran 
and assisted the appellant with the veteran;

(5) a statement from the veteran's eldest child, G.T.L., who 
recalled that during the time frame from 1972 to 1976, the 
veteran came over to their house on several occasions and 
took her mother and her siblings to the movies and for 
Chinese food; she stated that the veteran visited their house 
on [redacted] for a whole week following a brother's birthday 
party; she stated that between such visits, the veteran 
returned to his cousin's house where he lived; she stated 
that the veteran would imply that he had to return to his 
cousin's place where he lived before she would get mad with 
him for being away too long;

(6) a statement from M.G., who stated that the appellant had 
been a classmate and that on an occasion in June 1974 she saw 
the appellant and the veteran in a restaurant and that they 
invited her and her husband to dine with them; she stated 
that the appellant introduced the veteran to them as her 
husband and that the following Sunday they visited the 
appellant and the veteran in their home on [redacted];

(7) a statement from D.E., who had known the appellant for 30 
years and contended that on several occasions she visited the 
appellant in her home on [redacted] and was introduced to the 
appellant's husband, the veteran, and also to their children; 
she stated that she visited on the appellant's birthday in 
1973 and recalled the appellant bathing, feeding, and reading 
to the veteran;

(8) a statement of J.T.W. who contended that the appellant 
and the veteran formerly resided at [redacted] and were known 
to him as husband and wife until the veteran's demise;

In May 2000, the RO denied the appellant's application to 
reopen her claim for DIC benefits, noting that the evidence 
submitted, although new, was not material to the claim.  The 
appellant appealed this decision to the Board.  In her notice 
of disagreement she stated that records to support her claim 
were burned in a house fire and that she would submit 
evidence from the fire department to show that there was fire 
in her house.

In support of her appeal, the appellant submitted an 
affidavit, dated in August 2001, in which she stated that, 
after their divorce in February 1972, she and the veteran 
decided to resume their marital relationship and that, from 
the fall of 1972, she and the veteran lived together in what 
they believed was a common law marital relationship until the 
time of the veteran's death in May 1976.  She also stated 
that periodically the veteran committed brutal acts of 
domestic violence against her and then would go to stay at 
relatives' homes or occasionally with other women.  She 
stated that each time he returned she allowed him back.  She 
stated that, around the time of his death, the violent 
episodes increased and he continued to leave their home and 
then come back.  She stated that the last time the veteran 
left her he went to stay at a relative's home when he became 
gravely ill and was hospitalized for a brain tumor which 
caused his death in a VA hospital in May 1976.

In addition, the RO also received affidavits from L.D. and 
M.D., dated in July 2001 and August 2001, respectively.  L.D. 
stated that he had know the appellant and the veteran from at 
least 1970 and that he had lived in the same house with them 
on [redacted] the whole time that he had known them.  He stated 
that they had told him that they were married and were 
husband and wife.  M.D. stated that between 1972 and 1976, 
she and her children lived in the same house at [redacted] with 
the appellant and the veteran.  She stated that she was a 
boarder with them for many years including the time that the 
veteran lived there.  She stated that she knew that they had 
obtained a divorce in early 1972 but that, after a few 
months, the veteran continued to come around and live at the 
house as if he never left.  She stated that the appellant and 
the veteran continued to represent themselves to her and to 
others in the neighborhood as husband and wife.  She stated 
that the veteran continued to commit acts of domestic 
violence on the appellant and that after these episodes he 
would leave her and then return and that she took him back 
each and every time.

In another affidavit, the youngest child, Y.L.L., stated 
that, from the fall of 1972, her father and mother lived 
together at the [redacted] address and they continued to live 
there together until her father's death on May [redacted], 1976.  She 
stated that her father and mother represented themselves as 
husband and wife up until her father's death in May 1976.  
She stated that, during this time, her father committed acts 
of domestic violence on her mother continuously and there 
were times when the violence was so great that he would leave 
home and go stay with relatives until he could get himself 
under control.

In a September 2001 supplemental statement of the case, the 
RO continued to deny the claim.

In March 2002, the appellant and several witnesses testified 
at a hearing before the Board.  Several witnesses, including 
the appellant, testified that they first learned of the 
divorce between the appellant and the veteran at the 
veteran's funeral in 1976. The appellant's friends testified 
that the appellant and the veteran always represented 
themselves as husband and wife.  Several testified to the 
adjustments that the appellant had to make when the veteran 
visited her home because of his disabilities.  Other 
testimony concerned the veteran's violent physical abuse of 
the appellant throughout the 1960's and up until his death in 
1976.  In addition, witnesses described the physical 
disability of the veteran during his last years to the effect 
that he was paralyzed on his left side, used a wheelchair, 
and depended on family members for activities of daily living 
including bathing.

The appellant acknowledged that she separated from the 
veteran in the early 1960's and stated that she did so to 
escape the beatings that the veteran inflicted upon her.  She 
stated that she really could not say that the veteran lived 
with his aunt on [redacted] because during that time, 
the veteran stayed with the appellant from Monday until 
Friday and then went to his aunt's house on the weekends.  
She stated that beginning around January 1970, after the 
veteran began getting Aid and Attendance benefits from the 
VA, he would still come to visit her, either his cousin 
bringing him or taking a cab to her home.  She stated that 
she felt sorry for him and took care of him.  She testified 
that he was paralyzed all the way down on the left side and 
that she washed him and gave him breakfast and took care of 
him as best she could.
When asked why she thought the veteran would have appointed 
first his aunt, M.T., and then his cousin, D.G., to handle 
his financial affairs instead of appointing her, the 
appellant testified that she believed that she was kept out 
of it because she was not to know of anything that was going 
on between VA and the veteran.  She stated that the veteran 
gave the power of attorney to his aunt because after the 
brain surgery he was paralyzed and had difficulty with 
speech.  She stated that she believed he was incompetent to 
sign any divorce papers at that time.

J.S., a friend of the appellant, testified that the veteran 
became more and more disabled over the years.  She stated 
that after about 1972 he required the aid of a wheelchair.  
M.D., another friend, testified that around approximately 
1967, when the appellant and the veteran were still legally 
married but separated, he stayed with the appellant from 
Monday to Friday and only went to his relatives' house on the 
weekends.  She stated that after they were legally divorced 
in 1972, the veteran still visited the appellant and that the 
appellant made many adjustments concerning his disabilities 
and waited on him, cooked for him, did his shopping for him.  
She stated that they seemed like a married couple.  E.W., 
another friend, testified that she had witnessed the veteran 
verbally abuse the appellant over the years but never 
witnessed physical abuse.  However, she stated that the 
appellant did tell her about physical abuse and that she saw 
black eyes and bruised arms on the appellant around 1967 or 
1968, when the veteran was in the service.  She stated that 
the appellant was subjected to violence from the veteran both 
before and after the divorce.

G.O.L., the appellant's son, testified that the relationship 
between his parents was violent and there was both physical 
abuse and verbal abuse.  G.O.L. described the veteran as 
being paralyzed on the left side and noted that he could not 
use his left arm or left leg, and that he walked with a cane.  
He stated that this degree of disability existed by around 
1972.  When asked how often his father visited, he stated 
that he visited during the week at which time he, the son, 
did much caretaking.  He stated that he had to physically 
hold his father to take him up the steps to bathe him or that 
buckets of water were brought downstairs because his father 
could not go upstairs.  He stated that the veteran's arm was 
"dead".  He testified that the family arranged for his 
father to sleep on a pull-out couch on the first floor of the 
home.

Y.L.L., the appellant's daughter, testified that she was born 
in 1965 and because she was the youngest child her 
recollection was just of a mother and a father in a home and 
that she did not learn of the divorce for many years until 
she was a teenager, almost an adult.

C.D., a friend, testified that she had known the appellant 
from the 1960's and recalled that the appellant told her that 
veteran beat her and that it got so bad she had to leave.  
However, she stated that the appellant resumed her 
relationship with the veteran for the sake of the children.  
She stated that she never knew of a divorce and in her eyes 
the appellant and the veteran were husband and wife.

After the testimony of the other witnesses, the appellant 
testified again.  She stated that she lived with her husband 
five days a week, every week, from 1967 until his death.  She 
stated that the reason he went home to his aunt's house on 
the weekends was because the pain from the tumor was great 
and that being at his aunt's house reenergized him and gave 
him peace for a time.  When it was pointed out the divorce 
decree in 1972 stated that they had lived separate and apart 
without interruption and without cohabitation, the appellant 
stated that she believed the veteran was "playing both ends 
against the middle", that he did not want to lose the 
appellant and he did not want to lose his aunt so he said 
that there was a voluntary separation.  She stated that she 
agreed with her son's testimony that, when the veteran became 
disabled, his arm was paralyzed, he used a cane, he was weak, 
and a bedroom was set up in the livingroom for him because he 
could not get up and down the stairs.  However, she stated 
that during this time he continued to be violent towards her, 
that he was always violent.  When asked why she thought the 
veteran had a different address from her address, the 
appellant testified that she believed that was because his 
aunt told him that if he did not give her power of attorney 
she would turn him out into the street.  She said that the 
veteran thought he would not have a support system at all, 
not trusting the fact that she did have a support system for 
him and that they did live together until his death.  She 
stated that she felt the veteran's aunt had an ulterior 
motive to see that the appellant did not get any benefits.

With regard to the veteran's violent abuse, the appellant's 
daughter testified that the veteran was not only physically 
abusive but also verbally abusive.  She stated that the 
veteran was capable of using his cane for physical abuse and 
that she witnessed her father use that cane on her brother.  
The appellant added that, on one occasion, she went to get 
some money from the veteran when he was living at the 
[redacted] address and he knocked her right eye out of 
the socket and she went home with her eye in her hand which 
was later put back in the socket at the hospital.  She stated 
that this showed that the veteran was quite capable of being 
violent.

At the hearing, a copy of a photograph of the veteran with 
the appellant and another man, taken in approximately 1968, 
was submitted.  In addition, a letter, dated in May 2002, 
from the eldest daughter, G.T.L., was submitted.  G.T.L. 
stated that she wanted to qualify her letter written on 
behalf of her mother about five years earlier.  She stated 
that that letter stated facts about her parents as she 
remembered them.  She stated that from 1972 to 1976 she 
attended college in Indiana and that she lived with her 
grandparents on A Street from 1972 until 1981.  She stated 
that every time she visited the house at [redacted] during 
this period her parents were there together and that, 
therefore, there was no contradiction between her previous 
letter and what her brother had stated.

Analysis.

The appellant did not perfect an appeal to the Board of the 
July 1996 rating decision denying her claim for DIC on the 
basis that she was not the surviving spouse of the veteran, 
and that rating decision became final.  38 U.S.C.A. 
§ 7105(d)(3).  In order to reopen a claim which has been 
denied by a final decision, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156(a) were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001, and therefore 
they are not relevant in this case.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

To reopen a claim, the claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances involved in the claim.  Hodge, 155 F.3d 
at 1363.  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

In this case, it is not clear whether the RO continued to 
deny reopening of the claim or whether the RO at some point 
reopened the claim and then denied it on the merits.  
However, regardless of what the RO has done, in cases such as 
this, "the Board does not have jurisdiction to consider a 
claim which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.

The appellant's contentions in her effort to reopen her claim 
appear to be twofold:  (1) that during her legal marriage to 
the veteran from July 1955 until February 1972 they lived 
apart but that the separation was not her fault but was due 
to the misconduct of the veteran who violently abused her; 
and (2) that for some years prior to the veteran's death in 
1976, beginning either as early as 1967 or as late as the 
fall of 1972, she lived with the veteran continuously in her 
home on [redacted], except for on weekends and for other 
periods of time when he left her after beating her.  She has 
submitted her own statements and testimony in support of 
these contentions as well as numerous statements from others 
and the testimony of several witnesses.

Because these contentions were not raised before the RO when 
it rendered its decision in July 1996 and because some of the 
newly submitted evidence, presuming its credibility, bears 
directly and substantially upon the specific matter under 
consideration and contributes to a more complete record upon 
which the claim can be evaluated, the Board concludes that 
the evidence is new and material evidence to reopen the claim 
for DIC.  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.

The Board notes that Bernard v. Brown, 4 Vet. App. 384 (1993) 
provides that to establish no prejudice to the appellant by 
rendering a decision on the merits of the claim which was 
denied on the basis of finality by the RO, it must be shown 
that the appellant had sufficient notice of the need to 
address those issues in her submissions, arguments and 
testimony on appeal.  If such prejudice to the appellant 
would result from the Board's consideration of the claim in 
its merits, the case must be remanded to the RO for the first 
consideration on the merits.  However, the supplemental 
statement of the case issued in September 2001 clearly 
considered the appellant's claim on the merits, found that 
she did not have a common law marriage with the veteran, and 
denied the benefits.  The record shows that the appellant 
understood the issues involved and, indeed, presented 
testimony and witnesses at a personal hearing before the 
undersigned on the specific findings of the RO.  Therefore, 
the Board finds that a consideration on the merits would 
result in no prejudice to the appellant.

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 C.F.R. § 3.1(j).  A "surviving 
spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of section 3.1(j) of VA 
regulation and who was the spouse of the veteran at the time 
of the veteran's death and who (1) lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in Sec. 
3.55, has not remarried.  38 C.F.R. § 3.50(b).

With regard to subsection (2) of section 3.50(b), the Board 
notes that the appellant in this case did remarry after the 
death of the veteran and she has submitted evidence that that 
marriage ended in divorce in 1986.  Because she filed her 
application to reopen her claim for DIC in November 1999 
subsequent to a change in the law, effective in October 1998, 
that provided that remarriages were not a bar to furnishing 
DIC, her remarriage is not a bar to her receiving DIC if she 
is otherwise found to be the surviving spouse of the veteran 
in this case.  38 U.S.C.A. § 1311 (West 1991 & Supp. 2002); 
Cacatian v. West, 12 Vet. App. 373, 376 (1999); Pub.L. 
105-178, § 8207(b); see 38 U.S.C.A. § 1311, Note (West Supp. 
2002).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if (a) the marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage and (b) the claimant 
entered into the marriage without knowledge of the 
impediment, and (c) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death as outlined in 38 C.F.R. § 3.53, and (d) no claim 
has been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.  38 C.F.R. § 3.52.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).

In jurisdictions where marriages other than by ceremony are 
recognized, marriage may be established by the affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as such in 
the communities in which they lived.  38 C.F.R. 
§ 3.205(a)(6).

Evidence in this case shows that the appellant and the 
veteran were legally married on July 1, 1955, in the District 
of Columbia and that this marriage terminated in divorce on 
February 4, 1972, more than four years before the death of 
the veteran.  The Final Judgment of Divorce from the Family 
Division of the Superior Court of the District of Columbia 
indicates that the veteran was the plaintiff in the action 
and that he and the appellant had voluntarily separated in 
March 1962 and from that date until the time of the divorce 
action in 1972 had lived separate and apart, without 
interruption and without cohabitation.

The appellant has acknowledged that during her legal marriage 
to the veteran from July 1955 until February 1972 they lived 
apart, but she contends that their separation was not her 
fault but was due to the misconduct of the veteran who 
violently abused her.  Her argument appears to address the 
provision of section 3.53(a) stating that the requirement of 
continuous cohabitation will be considered as having been met 
when the evidence shows that any separation was due to the 
misconduct of, or procured by, the veteran without the fault 
of the surviving spouse.  However, this regulation is only 
relevant where the legal marriage continued up to the date of 
the veteran's death not, as in this case, where the marriage 
was dissolved by divorce four years prior to death.  The 
regulation specifically addresses continuous cohabitation 
"from the date of marriage to the date of death of the 
veteran".  38 C.F.R. § 3.53(a).  In this case, the 
ceremonial marriage ceased four years before the veteran 
died.  Therefore, the reason for any separation prior to the 
date of divorce is not relevant to the question of whether 
the appellant may be considered the surviving spouse of the 
veteran because the marriage terminated in divorce prior to 
his death.  Thus, she was not his spouse at the time of his 
death by virtue of the ceremonial marriage entered into on 
July 1, 1955.  38 C.F.R. § 3.50(b).

The appellant also has contended that some years prior to the 
veteran's death in 1976, beginning either as early as 1967 
(per her testimony at the May 2002 Board hearing) or as late 
as the fall of 1972 (per the affidavit dated in August 2001), 
she lived with the veteran continuously in her home on [redacted] 
[redacted], except for on weekends and for other periods of time 
when he left her after beating her.  Thus, at least as to the 
contentions that she began living with the veteran 
continuously from late 1972, she appears to argue that, after 
her ceremonial marriage to the veteran ended in divorce in 
February 1972, a common law marriage began sometime in late 
1972.

Because the veteran was receiving VA compensation and because 
the appellant, as the custodian of the veteran's children, 
was receiving an apportionment of that compensation, the 
veteran's claims file contains the addresses claimed by the 
veteran and the appellant for the years prior to the 
veteran's death.  The evidence of record contemporaneous to 
the period from 1972 to the veteran's death in 1976 shows 
that the appellant lived at the [redacted] address during 
those years but that the veteran lived at the [redacted]
address until 1973 and then moved to [redacted], Maryland, 
where he was living at the time of his death as shown by VA 
records as well as the address on the death certificate.  
Thus, they were not holding themselves out to VA as husband 
and wife or as a cohabitating couple during this time.

The law of Maryland does not recognize common law marriages.  
Henderson v. Henderson, 199 Md. 449, 454, 87 A.2d 403 (1952); 
Tyma v. Montgomery County, 369 Md. 497, 508, 801 A.2d 148 
(2002).  However, the appellant contends that the veteran did 
not really live at the [redacted], Maryland, address with his 
cousin, D.G., during the last years of his life but rather 
that he lived with her at the [redacted] address in 
Washington, DC.  "The District of Columbia has long 
recognized common law marriages."  Coates v. Watts, 622 A.2d 
25, 27 (1993).

VA regulations provide that "marriage" means a marriage 
valid under the law of the place where the parties resided at 
the time of marriage or the law of the place where the 
parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).  The elements of common law marriage in 
the District of Columbia are cohabitation as husband and 
wife, following an express mutual agreement, which must be in 
words of the present tense.  Coates, 622 A.2d at 27.  "Since 
ceremonial marriage is readily available and provides 
unequivocal proof that the parties are husband and wife, 
claims of common law marriage should be closely scrutinized, 
especially where one of the purported spouses is deceased and 
the survivor is asserting such a claim to promote his 
financial interest."  Id., citing In Re Estate of Fisher, 
176 N.W. 2d 801, 805 (Iowa 1970); Green v. Ribicoff, 201 F. 
Supp. 721, 724 (S.D. Miss. 1961).  

Subsequent to their divorce in February 1972 and up until the 
veteran's death in May 1976, there were no legal barriers or 
impediments to the appellant and the veteran becoming husband 
and wife once again by ceremonial marriage.  In other words, 
the evidence does not indicate that either of them remarried 
during this period.  Therefore, appellant's claim of the 
existence of a common law marriage after the 1972 divorce 
which existed up until the veteran's death should be closely 
scrutinized since the veteran is deceased and the appellant 
is asserting this claim to promote her own financial 
interest.  The appellant submitted an affidavit, dated in 
August 2001, in which she stated that after the divorce in 
1972, the veteran stated in September 1972 that he felt that 
he had made a mistake in getting a divorce from her and that 
he wanted to resume the marital relationship.  She stated 
that she and the veteran agreed that for it to work out, they 
would have to live together as husband and wife, "with no 
beating and no cheating."  She stated that from the fall of 
1972 she and the veteran both lived together at the [redacted] 
[redacted] address in what they believed was a common law marital 
relationship until his death in May 1976.  She stated that, 
in spite of their agreement, the veteran continued to commit 
brutal acts of domestic violence against her and then would 
go to his relatives' homes or to the homes of other women, 
"until cooler heads prevailed."  She stated that each time 
that he came back to her, she forgave him and took him back 
into her home.  She stated that, around the time of his 
death, his violent episodes increased and that the last time 
he left her, he went to stay at a relative's home when he 
became gravely ill and was hospitalized for a brain tumor 
which caused his death on May [redacted], 1976.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Ohland v. Derwinski, 1 Vet. App. 147, 149 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  "[D]efinitions of 
credibility do not necessarily confine that concept to the 
narrow peg of truthfulness.  It has been termed as 'the 
quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted).

In this case, the appellant's affidavit is not credible in 
that it does not "hang together" in a consistent manner 
with other evidence of record, especially evidence 
contemporaneous with the period between 1972 and the 
veteran's death 1976.  The evidence contemporaneous to the 
time shows that the veteran and the appellant continued to 
have separate addresses, as they had prior to the divorce, 
and that the appellant received an apportionment of the 
veteran's compensation benefits, as the estranged spouse of 
the veteran prior to the divorce and as custodian of the 
veteran's children after the divorce.  Thus, although 
appellant claims that the veteran and she decided to start 
living together at the [redacted] address as husband and wife 
in the fall of 1972, the veteran never reported the [redacted] 
[redacted] address as his address to VA.

Moreover, although the appellant stated that the veteran told 
her in September 1972 that he had made a mistake in divorcing 
her and wanted to live with her again, that November the RO 
received a document in which the veteran gave a power of 
attorney over to his cousin, D.G.  In addition, although the 
appellant stated that she and the veteran began living 
together in the fall of 1972, the RO received a letter in May 
1973 from D.G., stating that the veteran would now making his 
home with her, his cousin, in [redacted], Maryland.  Prior to 
that, the veteran had lived at the [redacted] address, 
the home of his aunt to whom he had previously designated his 
power of attorney.

Although the appellant testified at the hearing before the 
Board in May 2002 that she did not know that the veteran had 
divorced her until she learned of it at his funeral, the 
Board finds this testimony is not credible given that she 
would have been notified by the court of the veteran's 
petition for divorce because she was a defendant in that 
civil proceeding.  Moreover, VA notified the appellant in a 
letter dated in May 1972 that it had received information 
that her marriage to the veteran had been terminated recently 
by divorce.  VA informed the appellant in that letter that it 
had to adjudicate an apportionment to the appellant as 
custodian of the veteran's children and that, therefore, it 
needed certain financial information from the appellant.  The 
appellant received this letter, because she replied to it in 
October 1972, providing the information requested.  
Therefore, she did know of the divorce in 1972.

VA hospital reports from September to October 1974 and from 
August to September 1975 showed the veteran was accompanied 
by his "sister" to the hospital.  Since the veteran had not 
reported that he had any brothers or sisters on examination 
reports requesting family medical history in service, the 
Board notes that this person was probably the veteran's 
cousin, D.G., with whom the evidence of record showed he was 
living at that time.  When he was hospitalized again at a VA 
hospital from October to November 1975 for respiratory 
depression, the report showed that he had been brought 
initially to Prince George's hospital, and the Board notes 
that this would have been consistent with his living in 
[redacted], Maryland, which is in Prince George's county, at 
that time.  D.G., his cousin, also signed the funeral bill 
provided by the funeral home from which the veteran was 
buried, and a copy that bill was received by VA in June 1976.  
Thus, these documents support a finding that the veteran was 
living with D.G. up until his death and that she was tending 
to his affairs, financial and otherwise, as the veteran had 
informed VA she would via the power of attorney.

In September 1976, the appellant applied for DIC benefits on 
behalf of her children, not herself.  She indicated on the 
form that the reason for the separation between the veteran 
and herself was "domestic brutality on his part", a 
statement that lends support to her testimony and the 
testimony of her son at the Board hearing in May 2002 that 
the veteran physically abused her -- at least to the extent 
that he did so prior to their separation while still legally 
married in the early 1960s.  However, she also indicated on 
the form in September 1976 that she and the veteran had not 
been living together continuously to the date of his death, 
which detracts from the credibility of her testimony that 
they had agreed to live together in the fall of 1972 and did 
live together from then until the date of the veteran's death 
in 1976 at the [redacted] address.

The appellant testified that the reason the veteran 
maintained his address as either his aunt's address or his 
cousin's address and the reason that he gave them a power of 
attorney instead of giving it to her was because she believed 
that his aunt told him that if he did not give her the power 
of attorney she would turn him out into the street.  She said 
that the veteran thought he would not have a support system 
at all, not trusting the fact that she, the appellant, did 
have a support system for him and that they did live together 
until his death.  These statements are internally 
inconsistent because if the veteran were not living with his 
aunt or his cousin and were living with the appellant 
instead, why would he be fearful of his relatives "turning 
him out"?  Likewise, if he were living with the appellant 
for more than three years prior to his death, why did he not 
trust that she would provide support for him and why would he 
not establish his address with her and give her his power of 
attorney?  

Although several witnesses testified that they had seen the 
veteran at the [redacted] address over the years at parties 
for the children and other events and although they stated 
that they believed he was living there and that he and the 
appellant were married, these statements, like the testimony 
of the appellant, are not consistent with the documentary 
evidence of record.  Moreover, some of the statements -- like 
that of the eldest daughter, G.T.L., (but signed by the 
appellant) dated in February 1997, stating that once the 
veteran had gone to live with D.G., all his visits to their 
house stopped -- conflict with the claim that the veteran 
lived continuously with the appellant at the [redacted] 
address until his death.  The Board notes that G.T.L. later 
retracted this statement in a later statement dated in May 
2002, contending that she lived away at college and that 
every time she came home her father was there.  

Finally, the appellant alleges that she and the veteran 
agreed to live together as husband and wife but that their 
cohabitation was broken on weekends, when he visited his 
relatives, and during periods when he physically abused her, 
after which he would go and stay with relatives for periods 
of time.  Thus, she alleges that they had continuous 
cohabitation except for certain periods of separation which 
were due to the misconduct of the veteran.  She contends that 
the veteran's physical abuse of her continued up until the 
date of his death.

The Board finds the latter allegation not credible in light 
of the medical evidence of record, as well as the testimonial 
evidence from several of the witnesses, depicting the 
veteran's last years of life.  The Board notes that the 
medical evidence of record showed that, as early as the 
January 1970 VA Aid and Attendance examination, the veteran 
was paralyzed on the right side of his body; had a severe 
speech impediment; needed assistance in all personal care 
activities; needed a wheelchair, cane, and walker to assist 
in walking; was blind in the left eye and had poor vision in 
the right eye; and could leave his home only with an 
attendant.  His disabilities got worse, not better, as shown 
by the later hospital and examination reports dated in 1974, 
1975, and 1976.  He was in chronic pain and using analgesics 
for relief, as shown by the October-November 1975 VA Hospital 
Report which showed that he suffered from respiratory 
depression due to analgesic use.  In light of this evidence, 
the Board finds the testimony of the appellant and other 
witnesses that the veteran brutally beat the appellant during 
the period between 1972 and his death in 1976 to be not 
credible.  It does not appear that the veteran was physically 
capable of being much of a threat to anyone.

When asked about this at the hearing, the appellant stated 
that the veteran knocked her eye out of her socket on one 
occasion, although she stated that this happened when "he 
lived on [redacted]" and she lived elsewhere, not 
during the period that she alleges they lived together during 
the last years of his life.  In this regard, the Board notes 
that it need not make any determination about the reasons for 
the estrangement between the appellant and the veteran in the 
years before the ceremonial marriage ended in divorce in 
1972.  The divorce precludes her from being his surviving 
spouse based on that marriage because she was not his spouse 
at the time of his death by virtue of that marriage because 
it terminated years prior to his death.

In addition, the veteran's daughter, Y.L.L. testified that 
the veteran could still use his cane violently during the 
last years of his life and that he was also verbally abusive.  
However, given his severe speech impediment and his severely 
debilitated physical state, as shown by the medical evidence, 
the Board does not find credible the allegations of physical 
or verbal abuse during the period between 1972 and the 
veteran's death in 1976.  The medical evidence shows that the 
veteran could not walk without assistance; therefore, it is 
difficult to believe that the appellant could not get away 
from threatening physical advances, if any, made towards her.

The preponderance of the credible evidence in this case is 
against the claim that the appellant is the surviving spouse 
of the veteran because it shows that, subsequent to their 
divorce in February 1972, the appellant did not cohabitate 
with the veteran up until the veteran's death in May 1976 and 
that no common law marriage existed between the appellant and 
the veteran subsequent to their divorce in February 1972.  
Rather, the veteran resided at the [redacted] and 
[redacted], Maryland, addresses with his aunt and his cousin in 
the years immediately preceding to his death.  He may have 
visited the appellant and his children at the [redacted] 
address and friends and neighbors may have seen him there and 
may have believed that he and the appellant were husband and 
wife, but the preponderance of the evidence does not show 
that he cohabitated continuously with the appellant 
subsequent to their divorce and up until the time of his 
death, and cohabitation is a requirement for a common law 
marriage in the District of Columbia.  Accordingly, the Board 
concludes that the appellant was not the common law spouse of 
the veteran at the time of the veteran's death, and that 
therefore, the appellant is not the surviving spouse of the 
veteran for the purposes of awarding DIC.  38 U.S.C.A. 
§§ 101(3), 1310 (West 1991); 38 C.F.R. §§ 3.1(j), 3.52, 3.53 
(2001).


ORDER

The appellant is not the surviving spouse of the veteran for 
the purposes of awarding DIC.  The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

